Citation Nr: 0126131	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  01-01 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

Entitlement to service connection for residuals of a head 
injury, back injury, bilateral arm injury and right hand 
injury.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1954 to June 
1958.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a August 2000 rating action of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for injuries to head, back, arms and right hand.  

The veteran was afforded a Travel Board hearing before the 
undersigned Member of the Board in August 2001.  Additional 
relevant evidence was submitted at the hearing. The veteran 
and his representative waived initial consideration by the RO 
under the provisions of 38 C.F.R. § 20.1304(c) (2001).


REMAND

The veteran claims entitlement to service connection for 
residuals of a head injury, back injury, bilateral arm injury 
and right hand injury.  He contends that he was injured in 
service on September 16, 1956, when he fell 65-70 feet down 
the side of a mountain in Anchorage, Alaska.  As a result of 
the fall, the veteran contends he suffered injury to his 
head, back, arms and right thumb.  In this regard, he has 
submitted a patient index card from the 3rd Medical Group, 
Elmendorf AFB, Alaska that indicates that the veteran was 
admitted from September 16, 1956 to October 1, 1956 with a 
diagnosis of multiple wound lacerations.  

Initially, the Board notes that the veteran's service medical 
records (SMRs) are not contained within the claims folder.  
In July 2001, the National Personnel Records Center (NPRC) 
notified the RO that the veteran's personnel file, to include 
service medical records, were not found and were presumed to 
have been destroyed in a fire at the NPRC.  The 
correspondence indicated, however, that some records might be 
available if the veteran was able to furnish complete 
information regarding his unit at Elmendorf Air Force Base.  
It does not appear that additional efforts have been made to 
obtain these records.  Under newly enacted legislation, VA is 
obligated to make continuous efforts to obtain pertinent 
records in the custody of a Federal agency unless it is 
certain that such records do not exist.  38 U.S.C.A. 
§ 5103A(b)(3) (West Supp. 2001).

The rating decision of August 2000 was based upon law that 
required evidence submitted in support of a claim for VA 
benefits be sufficient to justify a belief that the claim was 
"well grounded."  There has been a significant change in 
the law during the pendency of this appeal.  The recent 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA); 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 2001) 
eliminated the concept of a well-grounded claim.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Therefore, a remand is in order.  

In cases such as this one, where the veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation for VA to assist 
the claimant in the development of the case and to provide 
reasons or bases as to the rationale for any adverse decision 
rendered without service medical records.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

Outpatient treatment records submitted subsequent to the 
rating decision of August 2000 indicate that the veteran 
received surgical treatment for a cervical radiculopathy of 
C6 and C7, left, in July 1999.  In a letter dated August 
2001, the veteran's treating physician indicated that the 
veteran's current disability was the delayed effect of old 
injury.  No treatment records accompanied the letter.  The 
veteran sought private treatment records for the period of 
1958 to 1959 and 1972.  However, letters associated with the 
claims folder indicate that such records are unavailable or 
destroyed.  

The veteran has never been afforded a VA examination in 
connection with his claim.  Under the new law VA is obliged 
to afford claimants an examination where there is competent 
evidence of current disability or signs and symptoms of a 
current disability, evidence that the claimed disability 
might be related to service and the evidence is insufficient 
to decide the claim.  In this case the veteran has reported 
symptoms of the claimed disabilities, and has reported an 
inservice injury as well as reported that his symptoms began 
with that injury.  Under these circumstances he is entitled 
to an examination.  38 U.S.C.A. § 5103A(d) (West Supp. 2001).

Accordingly, this case is hereby REMANDED for the following 
action:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional argument or 
pertinent evidence in support of his 
claim for entitlement to service 
connection for residuals of a head 
injury, back injury, bilateral arm injury 
and right hand injury.  The RO should 
request additional information concerning 
the veteran's complete assigned unit in 
service.  

2.  Based upon the veteran's response, or 
if information is available to the RO 
concerning the veteran's assignments in 
service, the RO should thereafter contact 
the NPRC and make another attempt to 
secure the veteran's service medical 
records.  The RO should take necessary 
steps to submit the veteran's complete 
assigned unit to the NPRC, so that that 
organization can search for additional 
information referable to the veteran's 
treatment at Elmendorf Air Force Base.

3.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim for entitlement 
to service connection for connection for 
residuals of a head injury, back injury, 
bilateral arm injury and right hand 
injury.  Based on his response, the RO 
should attempt to procure copies of all 
records that have not previously been 
obtained from all identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

4.  The veteran should then be afforded a 
comprehensive examination for the purpose 
of determining the etiology of the 
claimed injuries to his head, back, arms 
and right hand.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study, 
and the examination report should reflect 
that such a review was made.  All tests 
deemed necessary by the examiner are to 
be performed.  

The examiner is specifically requested to 
express a medical opinion as to whether 
it is at least as likely as not that any 
head disability, back disability, 
bilateral arm disability, or right hand 
disability found, is related to the 
appellant's military service, including 
the injury at Elmendorf Air Force Base 
during service.  The examiner must be 
informed that the veteran's SMRs are 
unavailable for review.  The examiner 
should provide a rationale for all 
conclusions reached.  If further testing 
or examination is warranted in order to 
determine the etiology of the disorder, 
such testing or examination is to be 
accomplished.  The examination report 
should be typed.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim. 38 
C.F.R. §§ 3.158, 3.655 (2001).  In the 
event that he does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, are fully complied with 
and satisfied.

After undertaking any development deemed 
essential in addition to that specified 
above, the RO should again review the 
veteran's claim.  If the benefits sought 
on appeal remain denied, he and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional 
evidence and argument on the matter or matters the 
Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).





